Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11245989. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations of claim 1 of the patent except for as indicated below. 


Current Application: 17583102
US Patent (11245989)
1. A hearing aid for placement in an ear canal of a user, the hearing aid comprising: a shell; a faceplate comprising an upper face, and a lower face, and a circumference, the upper face being exposed when the shell is placed in an ear of the user; a coil arranged at the faceplate; and a button arrangement comprising a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, the button arrangement being configured such that the plunger in at least one position extends through the inner cavity of the coil for engaging the integrated circuit.

1. A hearing aid for placement in an ear canal of a user, the hearing aid comprising: a shell; a faceplate; a coil arranged at the faceplate; and a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil; wherein the hearing aid has a first end and a second opposite from the first end, the first end being configured to be inserted into the ear canal and to face a tympanic membrane when the hearing aid is inserted into the ear canal, and wherein the hearing aid further comprises a battery situated between the integrated circuit and the first end; and wherein the plunger is configured to apply a mechanical force towards the integrated circuit.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 1-3, 5, 6, 8 -10, 12-15 are rejected under 35 U.S.C. 103 as being patentable over Polinske (US 20140307904) in further view of Christensen (US 7742614), in further view of Johannes, Kuhn (“Contactless Push Detection for Hearing aid Controls”, Siemens AG,08-30-2012, hereinafter “Johannes”

 As to Claim 1, Polinske teaches  a hearing aid for placement in an ear canal of a user ( in-the ear hearing aid, [0005]), the hearing aid comprising: a shell ( shell 141, Figure 1B); a faceplate comprising an upper face, and a lower face, and circumference, the upper face being exposed when the shell is placed in an ear of the user ( faceplate substrate 124 as shown on Figure 1B, the faceplate 124 has an upper face and lower face with a circumference. Also see face plates 943 on Figure 9 and 835, Figure 8 and 724, Figure 7); Regarding the following: a coil arranged at the faceplate; and a button arrangement comprising a  plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of  the plunger is in the inner cavity of the coil, Polinske teaches on [0051] and Figure 8 The antenna 832 includes a loop-shaped portion 833 integrally formed with transmission lines 834. The faceplate 835 has a groove 836 sized and shaped to receive the loop-shaped portion 833 of the antenna 832. The illustrated loop-shaped portion 833 loops around a volume control 837, a microphone 838, and a battery 839 within a battery door. In the illustrated embodiment, the radio hybrid circuit 831 is mounted on the transmission line 834 over the volume control. In other embodiments, the radio hybrid circuit 831 is mounted over other components, such as, for example, the microphone. Polinske does not explicitly teach a coil arranged at the faceplate. However, Christensen in related field (Hearing aid) teaches hearing aid antenna for reception and transmission of electromagnetic signals where the antenna comprises a loop, which is usable also as a charging loop for a battery. In modern hearing aids rechargeable batteries are becoming more common, and in order to charge the batteries the hearing aid is placed in a strong varying magnetic field, which will generate a current in an electric loop or coil inside the hearing aid. It has been discovered that the antenna can be used as the induction loop on the secondary side of such a charging device. See at least abstract and col. 3 lines 1-10. Further, as shown on Figure 5, the antenna 10 is arranged on the battery lid 7 on the front plate part 12 of the hearing aid. See at least col. 3 lines 44-50 and col. 4 lines 29-40.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the antenna as a charging loop or coil that is arranged on the face plate of the hearing aid in addition for receiving and transmitting signals for charging the rechargeable batteries of the hearing aid when the hearing aid is placed in a strong varying magnetic field. See at least Christensen on col. 3 lines 4-10. Polinske in view of Christensen does not explicitly teach: a button arrangement comprising a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil. However, Johannes in related field (Hearing aid) teaches a hearing aid that uses a toggle switch(A) as a control on the housing (C). It is proposed to provide two slots (D) on the hearing aid housing that match the pressure punches (B) underneath the toggle switch (See figures 1 and 2). On the inside of the housing there may be so called air-coils wrapped around the slots. These air-coils may have a certain inductivity. Once the toggle switch is pressed the corresponding pressure punch is being pushed into the slot in the housing. The pressure punches of the toggle switch are preferably made of metal so the inductivity of the air –coils increases, once these pressure punches move within the coil.  The rising of inductivity can be detected and subsequently provided by means of a signal. The signal of the air-coils is provided to the electronics of the hearing aid for further interpretation. Subsequently the signal may invoke actions such as setting the volume or toggling between different settings. See at least page 2 col. 1 [0003] and col. 2 [0001]. Figures 1-3. As shown on Figure 3, the air coils are replaced by pancake-coils. Thus, as shown on Figure 3, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil (The signal of the air-coils is provided to the electronics of the hearing aid for further interpretation. Subsequently the signal may invoke actions such as setting the volume or toggling between different settings. See at least page 2 col. 1 [0003] and col. 2 [0001]. 
    PNG
    media_image1.png
    341
    872
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hearing aid to further provide a contactless control switch as taught by Johannes such that the switch is used in combination with the contactless wireless antenna placed at the faceplate of the hearing aid as taught by Polinske in view of Christensen to provide a contactless control of hearing aids that uses toggle switch to control the function of hearing aid. Regarding the limitation:

As to Claim 2, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the plunger is configured to activate a push button on the integrated circuit when the plunger is pushed towards the integrated circuit, Johannes teaches a hearing aid that uses a toggle switch (A) as a control on the housing (C). It is proposed to provide two slots (D) on the hearing aid housing that match the pressure punches (B) underneath the toggle switch (See figures 1 and 2). On the inside of the housing there may be so called air-coils wrapped around the slots. These air-coils may have a certain inductivity. Once the toggle switch is pressed the corresponding pressure punch is being pushed into the slot in the housing. The pressure punches of the toggle switch are preferably made of metal so the inductivity of the air –coils increases, once these pressure punches move within the coil.  The rising of inductivity can be detected and subsequently provided by means of a signal. The signal of the air-coils is provided to the electronics of the hearing aid for further interpretation. Subsequently the signal may invoke actions such as setting the volume or toggling between different settings. See at least page 2 col. 1 [0003] and col. 2 [0001]. Figures 1-3. As shown on Figure 3, the air coils are replaced by pancake-coils.
As to Claim 3, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the plunger is configured as a control knob adapted to activate said integrated circuit when turned, Johannes teaches the signal of the air-coils is provided to the electronics of the hearing aid for further interpretation. Subsequently the signal may invoke actions such as setting the volume or toggling between different settings. See at least page 2 col. 1 [0003] and col. 2 [0001]. Figures 1-3.
As to Claim 5, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1, and regarding the following: wherein the coil is an antenna for wireless communications and/or wireless charging the battery. Polinske teaches on [0037] FIG. 1A depicts an embodiment of a hearing aid 100 having electronics 101 and an antenna 102 for wireless communication with a device 103 exterior to the hearing aid. [0038] and [0058] teaches FIGS. 15A-C illustrate an embodiment of a flex circuit for a multi-turn antenna. The illustrated embodiment includes an antenna portion 1519 and integrated flexible transmission lines 1520A-B. The length of the antenna portion is such that the antenna can be flexed to form two or more turns 1566, as illustrated in the top view of FIG. B and the side view of FIG. C. Current flows serially through the turns. Some embodiments coil the turns in the same plane, as illustrated in FIG. 15C, and some embodiments form a helix with the coils. The serially-connected turns improve the receive signal from the antenna. Regarding the following: coil is an antenna for wireless charging a battery, Christensen teaches antenna for reception and transmission of electromagnetic signals where the antenna comprises a loop, which is usable also as a charging loop for a battery. In modern hearing aids rechargeable batteries are becoming more common, and in order to charge the batteries the hearing aid is placed in a strong varying magnetic field, which will generate a current in an electric loop or coil inside the hearing aid. It has been discovered that the antenna can be used as the induction loop on the secondary side of such a charging device. See at least abstract and col. 3 lines 1-10. 
As to Claim 6, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 but does not explicitly teach wherein the plunger is operable through the upper face of the faceplate. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to operating the toggle switch from the outer face of the faceplate for a convenient contactless control desirable for a user of a. in-the ear hearing aid.  
As to Claim 8, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the coil comprises a body having a cross-section, wherein the cross-section of the body of the coil has an oval, circular, or elliptical shape in a plane being perpendicular to the center or longitudinal axis of the coil, Polinske teaches on Figure 4, a flex circuit antenna, also referred to as a flex antenna, according to various embodiments. The illustrated flex circuit antenna 418 is illustrated with a looped-shaped antenna portion 419 and integrated flexible transmission lines 420. The flat design of the antenna portion 419 promotes a desired current density by providing the flat surface of the antenna portion 419 parallel with an axis of the loop. See at least [0044]

As to Claim 9, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 8 and further comprising one or more microphone arrangements, wherein the coil allows the one or more microphone arrangements to be situated off-center from the body, and/or outside the body, Polinske teaches In the illustrated embodiment, a microphone 946 is not within the loop formed by the shim antenna 940. [0052] and Figure 9 of Polinske. 
As to Claim 10, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and further comprising one or more microphone arrangements, wherein the coil allows the one or more microphone arrangements to be situated off-center and/or outside the oval, circular or elliptical shape, In the illustrated embodiment, a microphone 946 is not within the loop formed by the shim antenna 940. [0052] and Figure 9 of Polinske. Polinske teaches on Figure 4, a flex circuit antenna, also referred to as a flex antenna, according to various embodiments. The illustrated flex circuit antenna 418 is illustrated with a looped-shaped antenna portion 419 and integrated flexible transmission lines 420. The flat design of the antenna portion 419 promotes a desired current density by providing the flat surface of the antenna portion 419 parallel with an axis of the loop. See at least [0044]
As to Claim 12, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the plunger in at least one position extends through a length of the coil and/or the inner cavity of the coil for engaging the integrated circuit, Johannes teaches a toggle switch as a control on the housing of a hearing aid where the toggle switch (A) is pushed into 4 slot in the housing where the slots are wrapped around with air coils and once the toggle switch is pressed the corresponding pressure is being pushed into the slot in the housing. The toggle switch is made of metal so the inductivity of air coils increases once these pressure punches move within the call. See at least page 2, col. 1, [0003] and col. 2 [0001]. 

As to Claim 13, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the plunger is at least partly made of a material being magnetizable, Johannes teaches the toggle switch is preferably made up of a metal so that inductivity of the air-coils increases. See at least page 2 col. 2 [0001] lines 3-6]. 
As to Claim 14, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the coil has a radial extension perpendicular to the center or longitudinal axis, the radial extension being larger than a longitudinal extension of the coil along or in parallel with the center or longitudinal axis, Johannes teaches pancake coils for more space saving options on Figure 3, where the coils (A) have radial extension larger than longitudinal extension. Please refer to Figure 3 of Johannes shown in Claim 1. 
As to Claim 15, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 and wherein the coil has a larger width/breadth (W/T) as measured in a plane perpendicular to the center or longitudinal axis than its length/thickness (L/H) measured in a plane along or in parallel with the center or longitudinal axis, Johannes teaches air coils wrapped around slots D as shown on Figure 1, and the air coils has a larger width/breadth (W/T) as measured in a plane perpendicular to the center or longitudinal axis than its length/thickness (L/H) measured in a plane along or in parallel with the center or longitudinal axis as shown on Figure 1 below. 
.

    PNG
    media_image2.png
    305
    781
    media_image2.png
    Greyscale


2.	Claim 4 is rejected under 35 U.S.C. 103 as being patentable over Polinske (US 20140307904) in view of Christensen (US 7742614) in further view of Johannes, Kuhn (“Contactless Push Detection for Hearing aid Controls”, Siemens AG,08-30-2012, hereinafter “Johannes”, and further in further view of Peters (US 20120250922).
As to Claim 4, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 but does not explicitly teach wherein the button arrangement is configured to control and/or activate and/or deactivate the hearing aid. However, control switches in the form of knob or push buttons to on-off the hearing aid circuitry is well-known in the art. Peters in related field (Hearing aid) teaches on [0036] housing 2 comprises a control key 7 to enable manual selection therewith of a function on the hearing aid. Control key 7 can thus be for instance a switch serving as on/off switch for respective activation and deactivation of the hearing aid. Control key 7 can however also be one of two parts of the device housing which are compressible counter to a spring tension and which in a compressed position close a circuit. The one part can thus be formed for instance by the battery arranged movably in the battery chamber. By then manually exerting sufficient pressure on the battery from outside, for instance with a finger, to counteract the spring tension the battery in the battery chamber will move and make contact with a battery contact in the battery chamber. A circuit will be closed by this contact, whereby a function in the device housing is activated or deactivated. By thus imparting a so-called push button functionality to components of the device housing itself, a separate push button for this purpose can be dispensed with. This results in space-saving which enhances the compact form of the device housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the contactless toggle switch to further control the function of device activation or deactivation as a control function.
3.	Claims 7 is rejected under 35 U.S.C. 103 as being patentable over Polinske (US 20140307904) in view of Christensen (US 7742614) in further view of Johannes, Kuhn (“Contactless Push Detection for Hearing aid Controls”, Siemens AG,08-30-2012, hereinafter “Johannes”, and further in further view of Mullenborn (US 7142682).
As to Claim 7, Polinske in view of Christensen in further view of Johannes teaches the limitations of Claim 1 but does not explicitly teach further comprising at least two microphones. However, hearing aid including an array of microphone is well-known in the art for beam steering purposes. Mullenborn in related field (Hearing aid) teaches the transducer assembly may also include an array of microphone chips to achieve adaptive beam steering or directionality. See at least abstract. An array of silicon-based microphones is incorporated in a hearing instrument to increase overall signal-to-noise ratio, to achieve directionality, or to provide adaptive beam steering. See at least col.2 lines 11-15. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate multiple microphone within the hearing aid to achieve beam steering or directionality and increase overall signal-to-noise ration. 
	Allowable Subject Matter
1.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651